DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s Amendment filed on June 4, 2021.  Claims 1-2, 8, 12-13, 21, 27 and 28 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 12-13, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al (US Pat. Pub. No. 2019/0335397) in view of Rayavarapu et al (US Pat. Pub. No. 2013/0039287).

Regarding claim 1, Ganesan et al discloses a method for reconnecting a radio resource control (RRC) connection with a radio access network (RAN) node by a user equipment (UE) in a wireless communication system, the method comprising: transmitting, to the RAN node, a first RRC resume request message to request a resumption of a suspended RRC connection on a signaling radio bearer 0 (SRBO) based on a pre-determined condition (see at least paragraph 104 and fig. 3 discloses transmission of RRC connection resume request with SRB0); and receiving, from the RAN node, a RRC reject message (see at least paragraph 104 and 120 discloses BS may reject UE’s connection request).
Ganesan et al fails to explicitly disclose receiving, from the RAN node, a RRC reject message to indicate for the UE to move to an inactive state on the SRB0, wherein Rayavarapu et al discloses receiving, from the RAN node, a RRC reject message to indicate for the UE to move to an inactive state on the SRB0 (see at least paragraph 474 eNB send reject message), wherein the reject message includes at least one of a nonce and a wait time interval (see at least paragraph 475 the eNB indicates a prohibit timer); starting a timer associated with the wait time interval in case that the RRC reject message includes the wait time interval; and monitoring paging while the timer is running (see at least paragraph 475 UE should not retry request while prohibit timer running is considered as monitoring paging while timer is running).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Rayavarapu et al into the system of Ganesan et al for purpose of establishing and releasing connection as-needed based on when user data required as it would allow certain power efficiency savings in the UE.
Regarding claim 2, Ganesan et al, as modified by Rayavarapu et al, Rayavarapu et al discloses the RRC resume request message comprises  a set of connection parameters including  at least one of a UE identifier (UE ID), a first authentication token, a resume cause value for the resumption of the suspended RRC connection (see at least paragraph 158), wherein the UE ID is a resume identifier(Resume ID) referred as implicit radio network temporary identifier (I-RNTI), (see at least paragraph 263).  
Regarding claim 8, Ganesan et al, as modified by Rayavarapu et al, Rayavarapu et al discloses retransmitting a second RRC resume request message to the RAN node after expiry of the timer, wherein the second RRC resume request comprises at least one of a UE ID, a second authentication token, and a reconnect cause value, wherein the second authentication token is determined using at least one of a last serving cell allocated C-RNTI, a last serving cell physical cell identifier (PCI), a target cell ID and one of the nonce and the wait time interval calculated using a RRC integrity security key of last serving cell (see at least paragraph 502-504).  
Regarding claim 12, Ganesan et al discloses a user equipment (UE) for reconnecting a radio resource control (RRC) connection with a radio access network (RAN) node in a wireless communication system, the UE comprising: a transceiver; and a processor coupled with the transceiver and configured to: control the transceiver to transmit, to the RAN node, a first RRC resume request message to request a resumption of a suspended RRC connection on a signaling radio bearer 0 (SRBO) based on a pre-determined condition (see at least paragraph 104 and fig. 3 discloses transmission of RRC connection resume request with SRB0); control the transceiver to receive, from the RAN node, a RRC reject message (see at least paragraph 104 and 120 discloses BS may reject UE’s connection request).
Ganesan et al fails to explicitly disclose receiving, from the RAN node, a RRC reject message to indicate for the UE to move to an inactive state on the SRB0, wherein the reject message includes at least one of a nonce and a wait time interval; starting a Rayavarapu et al discloses receiving, from the RAN node, a RRC reject message to indicate for the UE to move to an inactive state on the SRB0 (see at least paragraph 474 eNB send reject message), wherein the reject message includes at least one of a nonce and a wait time interval (see at least paragraph 475 the eNB indicates a prohibit timer); starting a timer associated with the wait time interval in case that the RRC reject message includes the wait time interval; and monitoring paging while the timer is running (see at least paragraph 475 UE should not retry request while prohibit timer running is considered as monitoring paging while timer is running).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Rayavarapu et al into the system of Ganesan et al for purpose of establishing and releasing connection as-needed based on when user data required as it would allow certain power efficiency savings in the UE.
Regarding claim 13 and 21, see above rejection claims 2 and 8.
Regarding claim 27, Ganesan et al, as modified by Rayavarapu et al, Rayavarapu et al discloses the pre-determined condition comprises whether the UE needs to transit from RRC inactive state to RRC connected state, or whether there is RAN paging, or whether the UE performs RAN-based notification area (RNA) update (see at least paragraph 262).  
Regarding claim 28, Ganesan et al, as modified by Rayavarapu et al, Rayavarapu et al discloses the pre-determined condition comprises whether the UE needs to transit from RRC inactive state to RRC connected state, or whether there is RAN paging, or whether the UE performs RAN-based notification area (RNA) update (see at least paragraph 262).   
Response to Arguments
Applicant's arguments, filed on June 4, 2021, with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claim 1 and 12.  See the above rejection of claims 1-2, 8, 12-13, 21, 27 and 28 for the relevant citations found in Ganesan et al and Rayavarapu et al disclosing the newly cited limitations.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642